DETAILED ACTION
	This action is in response to Applicant’s amendment filed on September 26, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 7-20 is withdrawn in view of new consideration of the art of record and consideration of new prior art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cragg et al. (U.S. Publication No. 2005/0113919).
	Cragg et al. discloses an implantable article (10) configured for attaching at least one of a tendon and a ligament to at least one of bone and cartilage (considered capable), the implantable article comprising: a membrane (18) comprising a biological material that promotes cell growth (paragraph 122), the membrane comprising: a first end (52); and a second end (56) configured to be attached to at least one of the bone (via screw threads), the cartilage, the tendon, and the ligament; and retainers (12, 16) on an outer surface of the membrane, wherein the retainers are configured to inhibit removal of the implantable article from the at least one of the bone, the cartilage, the tendon and the ligament. The portions 12, 16 as seen in Figures 5 and 6 can be considered anchor elements that are on the outer surface of the membrane (18).
	Regarding claim 8, the retainers can be considered protrusions. 
	Regarding claim 9, the retainers are oriented at an oblique angle relative to the membrane away from a direction of insertion of the implantable article. Since the membrane has a centroidal configuration, the anchors are oblique to at least a portion of the membrane. Furthermore, the threads can be considered to point away from an insertion direction.
	Regarding claim 10, the retainers are integrally formed with the membrane. Integral merely means “necessary to make a whole complete; essential or fundamental,” thus the retainers fulfill this definition. 
	Regarding claim 11, the retainers are formed in a secondary process different from forming the membrane. It can be construed form the figures and specification that the retainers and membrane are formed separately.
	Regarding claim 12, the implantable article further comprises a cavity (20) extending from the first end to the second end (Fig. 7), the cavity is configured to receive a cell growth mixture (60), wherein the biological material comprises at least one of a placental membrane, a collagen membrane, a carbohydrate matrix, a biocompatible polymer membrane, and a biologically derived membrane (Paragraph 122).
Regarding claim 13, the membrane comprises an expandable portion the expandable portion is configured to increase in size responsive to the cell growth mixture entering the cavity (paragraph 128). 
Claim(s) 21, 23, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonnell (U.S. Publication No. 2017/0165077).
McDonnell discloses a method for repairing at least one of a tendon and a ligament (705) comprising: forming a sheet of a biological membrane into a shape for an implantable article (paragraph 122, 289); contacting the implantable article with the at least one of the tendon and the ligament (Figure 33), the implantable article comprising a membrane comprising a biological material that promotes cell growth (paragraph 362); disposing a cell growth mixture proximal to the at least one of the tendon and ligament (paragraph 362, discloses applying cell growth mixtures to the membrane, and the membrane as seen in figure 33 is proximal to the ligament); and securing the implantable article to the at least one of the tendon and the ligament (figure anchor 711, Figure 33).
Regarding claim 23, the at least one of the tendon and the ligament comprises an anterior cruciate ligament (Paragraph 273). 
Regarding claim 25, the biological material comprises at least one of a placental membrane, a collagen membrane, a carbohydrate matrix, a biocompatible polymer membrane, and a biologically derived membrane (paragraph 362).
Regarding claim 26, the cell growth mixture comprises at least one of stem cells, platelets, and spun fat (Paragraph 299). 
Regarding claim 27, the implantable article consists of the biological material (paragraph 289). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (U.S. Publication No. 2017/0165077) in view of Buskirk et al. (U.S. Publication No. 2002/0072806).
	McDonnell discloses a method for repairing at least one of a tendon (705) and a ligament comprising: contacting an implantable article (700) with the at least one of the tendon and the ligament (Figure 33), the implantable article comprising: a membrane (the sleeves shown in the figures can be considered membranes. Membrane is defined by “a thin soft pliable sheet or layer especially of animal or plant origin” [merriam-webster.com]), comprising a biological material that promotes cell growth (paragraph 295), the membrane comprising: a first end; a second end (Figure 33); a cavity extending from the first end to the second end (Figure 18) and capable of receiving a cell growth mixture, and an expandable portion (Paragraph 17) positioned intermediate the first end and the second end, the expandable portion is configured to increase in size responsive to the cell growth mixture entering the cavity (would be capable of);  	McDonnell fails to disclose introducing a cell growth mixture into the cavity of the implantable article and increasing a size of the expandable portion. McDonnell however, does state that the anchor within the sleeve/membrane can be a dowel (Paragraph 148).  Buskirk et al. teaches that a bone dowel can be made from any type of bone graft or synthetic materials. The synthetic materials are listed in Paragraph 77 which include bioabsorbable (promoting cell growth) polymers and polymers are made from a mixture of elements. Thus, the synthetic bone dowel can be considered a cell growth mixture. It would have been obvious to one skilled in the art at the time of filing to introduce a cell growth mixture into the cavity of the implantable article of McDonnell in view of Buskirk et al. since providing a synthetic bone dowel would be an obvious matter of design choice. It is noted that as stated in Paragraph 17 of McDonnell the implantable article can be configured to expand in response to insertion of the anchor, therefore inserting a synthetic dowel and increasing a size of the expandable portion is made obvious. 
	Regarding claim 15, increasing diffusion of cell growth mixture through the membrane responsive to introducing cell growth mixture into the cavity would inherently occur. Using a bioabsorbable dowel as stated above would over time allow the dowel to be absorbed by the body and replaced by natural bone, thus there would be a diffusion of dowel through the membrane as the body slowly resorbed it. 
	Regarding claim 17, increasing the size of the expandable portion comprise increasing a diameter of the expandable portion. Since the sleeves are cylindrical, the expansion would increase a diameter of the cylindrical shape. 
	Regarding claim 18, the ligament comprises at least one of an anterior cruciate ligament and a tendon which attaches the supra-spinatus muscles to a humerus (paragraph 273). 
	Regarding claim 20, the membrane comprises retainers (150) on an outer surface of the membrane and wherein contacting the implantable article with the at least one of the tendon and the ligament comprises inhibiting the removal of the implantable article of from the at least one of the tendon and ligament utilizing the retainers (Paragraph 157). 
Claim(s) 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (U.S. Publication No. 2017/0165077).
	Regarding claim 22, McDonnell discloses the claimed invention except for the tendon and the ligament comprises a tendon which attaches the supra-spinatus muscle to a humerus. McDonnell does however state that the devices are used for a rotator cuff repair (paragraph 107). Thus, attaching a supra-spinatus to a humerus would have been obvious to one skilled in the art at the time of invention since the supra-spinatus is a tendon part of the rotator cuff and thus in a repair procedure if the supra-spinatus is detached it would be obvious to reattach it. 
	Regarding claim 24, McDonnell discloses the claimed invention except for utilizing at least one of ultrasound and fluoroscopy. McDonnell does disclose that the implantable materials can be detected under X-ray (paragraph 120) and thus using fluoroscopy is contemplated. Furthermore, it is considered that it would have been obvious to one skilled in the art at the time of filing to perform the method that utilizes ultrasound and fluoroscopy as such is standard in the art whether it be during the procedure or as part of a check up after implantation. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (U.S. Publication No. 2017/0165077) in view of Scarborough (U.S. Publication No. 2010/0211174).
Regarding claim 19, McDonnell discloses the claimed invention except wherein contacting an implantable article with the at least one of the tendon and the ligament comprises inserting the second end of the membrane into at the least one of the tendon and the ligament; and wherein attaching the implantable article to the at least one of bone and the cartilage comprises attaching the first end of the membrane to the at least one of the bone and the cartilage with the anchor.
Scarborough teaches attaching a tendon to bone where an anchor is inserted into the graft and then anchored to bone. This procedure allows for a speedier recovery after surgery (Paragprah 10). It would have been obvious to one skilled in the art at the time of invention to modify the rotator cuff repair method of McDonnell by inserting the second end of the membrane into at the least one of the tendon and the ligament; and wherein attaching the implantable article to the at least one of bone and the cartilage comprises attaching the first end of the membrane to the at least one of the bone and the cartilage with the anchor in view of Scarborough in order to help the patient have a faster recovery. The combination would provide that the second end of the sleeve/membrane of McDonnell is inserted into and through the tendon into bone and the anchor would secure the whole membrane to bone including the first end. 

Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the implantable article as claimed in addition to having at least two expandable portions where the method expands both portions. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775